Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 9, and 10 are objected to because of the following informalities:    
In claim 6, line 15, “the other end” lacks antecedent basis.
Claim 9 is objected to because it repeats language from claim 1, from which it depends.
Claim 10 is similarly objected to because much of the claim repeats language from claim 1, from which it depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 102006131 B1 (“MPD”).
Regarding claim 1, MPD discloses a connector having a joint with a limited range of motion, the connector comprising:
a connection connector (130) including a connection signal pin (132), a connection dielectric surrounding the connection signal pin (see Fig. 2 and [0028]), and a connection ground (131) electrically insulated from the connection signal pin by the connection dielectric; and

wherein the connection ground (131) includes:
a connection protruding portion (portion A, see below) formed so that one end of the connection ground protrudes outward (see below);
a connection limiting portion (portion B, see below) which is adjacent to the connection protruding portion (B is directly above A), has a thickness smaller than a thickness of the connection protruding portion (see below), and comes in contact with an inner side of the first fixed connector to limit a range of motion of the joint of the connection connector (see Figure 5 which shows portion B colliding with an inner wall to limit off-axis movement);
a connection elastic portion (the portion of the cantilevered arm directly above B) which is adjacent to the connection limiting portion (see below) and has a thickness smaller than a thickness of the connection limiting portion (a cross sectional plate thickness of the identified elastic portion is less than a thickness of portion B measured along the width of the cantilevered arm); and
a plurality of connection slits (C, see below) which are formed along a circumference of the connection protruding portion and extend from one end of the connection connector in a longitudinal direction of the connection connector so that the connection protruding portion, the connection limiting portion, and the connection elastic portion are separated into a plurality of pieces (the slits place A and B and the identified elastic portion onto a plurality of distinct cantilevered arms).

    PNG
    media_image1.png
    804
    725
    media_image1.png
    Greyscale

Marked up Fig. 2
Regarding claim 4, MPD discloses wherein:
the first fixed connector includes a first ground (111) forming the inner side of the first fixed connector into which the one side of the connection connector is inserted (see Fig. 4); and
the first ground includes a limiting support portion which has a vertical surface (surface D, see below) protruding toward the inner side of the first fixed connector (see below) at a position corresponding to the connection limiting portion (D abuts portion B in Fig. 5).

    PNG
    media_image2.png
    554
    393
    media_image2.png
    Greyscale

Marked up and Magnified Fig. 4
Regarding claim 5, MPD discloses wherein:
the first fixed connector includes a first ground (111) forming the inner side of the first fixed connector into which the one side of the connection connector is inserted (see Fig. 4); and
the first ground includes an inclined portion (portion E, see above) along which a diameter of a space into which the connection connector is inserted gradually narrows downward (portion E is tapered so that the diameter at the upper opening gradually narrows in a downward direction).
Regarding claim 6, MPD discloses a spring (120) which is supported by the connection connector and the first fixed connector (see Fig. 4) and provides an elastic restoration force (see Figs. 4 – 5), which restores distortion caused by motion of the joint of the connection connector, to limit a range of motion of the joint of the connection connector (see [0029] and Figs. 4 – 5), wherein:
the first fixed connector includes a first ground (111) forming the inner side of the first fixed connector into which the one side of the connection connector is inserted (see Fig. 4);
the first ground includes a fixed wall portion (114) which is formed by one end of the first fixed connector extending upward (see Fig. 2) and has a hollow formed therein (see Fig. 2) and a first stepped portion which has a flat area that is disposed at an inner side of the fixed wall portion and is perpendicular to the fixed wall portion (120 fits into a flat stepped space adjacent wall 114);
the connection ground (131) includes a second stepped portion (140) which has a flat area that protrudes from the connection ground at a position corresponding to the first stepped portion(the lower face of 140 which is positioned above the first stepped portion) and is perpendicular to the connection ground (140 extends laterally in comparison to the vertical extension of 131 along axis 200);
the spring (120) is supported by one end (lower end) coming in contact with the first stepped portion (see Fig. 4) and the other end (upper end) coming in contact with the second stepped portion (see Fig. 4); and
a portion between the first stepped portion and the second stepped portion is surrounded by the fixed wall portion (an outer side 123 touches wall 114).
Regarding claim 9, see the discussion of claim 1. 

Allowable Subject Matter
Claims 2 and 13 – 16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose or suggest the claimed connector having a joint with a limited range of motion, the connector comprising: a connection connector; and a first fixed connector which allows a joint of the connection connector to move on the basis of the inserted one side of the connection connector, wherein the connection ground includes: a connection protruding portion; a connection limiting portion which is adjacent to the connection protruding portion, has a thickness smaller than a thickness of the connection protruding portion, and has a rubber ring, of which a portion is exposed, inserted into a groove formed along a circumference thereof to limit a range of motion of the joint of the connection connector; a connection elastic portion which is adjacent to the connection limiting portion and has a thickness smaller than a thickness of the connection protruding portion; and a plurality of connection slits which are formed along a circumference of the connection protruding portion and extend from one end of the connection connector in a longitudinal direction of the connection connector so that the connection protruding portion, the connection limiting portion, and the connection elastic portion are separated into a plurality of pieces, along with the remaining elements of the claim.
Regarding Claim 3, the prior art does not disclose or suggest the claimed connector having a joint with a limited range of motion, the connector comprising: a connection connector which allows a joint of the connection connector to move on the basis of the inserted one side of the connection connector, wherein the connection ground includes: a connection protruding portion; a connection limiting portion which is adjacent to the connection protruding portion, has 
Regarding Claim 7, the prior art does not disclose or suggest the claimed connector having a joint with a limited range of motion, the connector comprising: a connection connector; a first fixed connector which allows a joint of the connection connector to move on the basis of the inserted one side of the connection connector; and an elastic limiting portion, wherein the elastic limiting portion includes:
a body portion having a hollow, into which the connection connector is inserted, formed therein that is formed by bending a pressed metal plate member; a plurality of extending portions which are formed with slits therebetween and extend to be curved in a direction opposite to an extending direction of the body portion from one end of the body portion to face the body portion; and a contact portion which extends to be curved inward from one end of the extending portion and has a curved surface, which comes in contact with the first fixed connector, formed at an outer side, along with the remaining elements of the claim.
Hugel discloses a connector that moves within a fixed connector and which has a limiting portion 27, but the ridge is part of a ground member which does not have slits or an elastic portion. Mrowka discloses a movable connector with a limiting portion 31, but the area 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833